DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed May 10, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because of the following:
The 10 May 2021 Information Disclosure Statement is a list of approximately 1,000 patents and non-patent literature documents; such patents appearing to be cited references within unrelated, irrelevant applications filed by the Assignee, and the NPL documents appearing to be Office actions and communications within such applications.  Applicant fails to provide any explanation of relevance for any of such documents.  Accordingly, none of the documents have been considered due to the unreasonable abundance of documents presented.     
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-5 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 4) recites “an internal bore of uniform diameter”.  
Figures 5 and 10 of the application clearly show that the bore comprises a larger diameter upper portion above threads 714 and a smaller diameter lower portion below the threads.  Accordingly, such limitations are misdesciptive and/or inaccurate.  Claims 2-5 and 7-12 depend from claim 1 and are likewise rejected as being indefinite.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mordue (US 6,358,467).
As to claim 1 as best understood, Mordue discloses a rotor shaft configured to connect to a coupling, the rotor shaft comprising: 
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    239
    114
    media_image1.png
    Greyscale
[AltContent: textbox (B)][AltContent: textbox (A)]a first end A that connects to the coupling, the first end comprising a chamfer B and an internal bore 20’ of uniform diameter wherein there are no threads in the bore at the chamfer and there are threads in the bore beneath the chamfer (there are no thread in bore  20’ at chamfer B; Figure 1C), and the thread are configured to receive threads of a protrusion extending from an opening of the coupling and to be threadingly connected to the protrusion (Figure 1C reprinted below with annotations; C2 L53-59).  

As to claim 2, Mordue discloses a rotor shaft that is comprised of one or more of the group comprising: graphite and ceramic (C1 L53-57).  
As to claim 3, Mordue discloses a rotor shaft wherein the first end A has an exterior surface that is chamfered B (Figure 1C).  
20’ extends through the rotor shaft for the passage of gas to a second end of the rotor shaft (Figure 1C).
 As to claim 10, Mordue discloses a rotor shaft that has a second end 14 and an exterior surface, wherein the exterior surface is threaded at the second end (Figure 2).  
As to claim 11, Mordue discloses a rotor shaft wherein the first end A is chamfered B at a 45o angle (Figure 1C).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mordue.
 As to claim 4, Mordue discloses a rotor shaft that has an outer diameter and the first end A is chamfered to reduce the outer diameter (Figure 1C).  
Mordue fails to disclose that the outer diameter of the rotor shaft is 3" and the first end is 2 3/4" over a 1" to 1.5" length of the rotor shaft.  Mordue does not disclose any structural or functional significance as to the specific diameter of the first end or cylindrical body of the shaft.
Applicant is reminded that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 3/4" over a 1" to 1.5" length of the rotor shaft as Mordue does not disclose any structural or functional significance as to the specific diameter of the first end or cylindrical body of the shaft, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
As to claim 5, Mordue fails to disclose a rotor shaft wherein threads begin at least 1 1/4" past the first end of the bore.  Mordue does not disclose any structural or functional significance as to the specific length between the first end of the bore and the threads.
  Applicant is reminded that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rotor shaft disclosed by Mordue wherein threads begin at least 1 1/4" past the first end of the bore as Mordue does not disclose any structural or functional significance as to the specific length between the first end of the bore and the threads, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.

 Applicant is reminded that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rotor shaft disclosed by Mordue wherein the chamfered first end is 1"-1.5" in length as Mordue does not disclose any structural or functional significance as to the specific length of the chamfered first end, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.

Claims 4, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mordue in view of Cooper (US 7,731,891).
As to claims 7 and 9, Mordue fails to disclose a rotor shaft wherein the threads are square, 1", ACME threads.  Mordue does not disclose any structural or functional significance as to the specific shape or size of the threads.
Cooper teaches a shaft coupling 1200 comprising square ACME threads 1210; the square ACME threads providing for easy assembly between the coupling and a shaft 1400 (Figures 12-14; C10 L9-14).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shaft 
 Applicant is reminded that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rotor shaft disclosed by Mordue wherein threads are 1" threads as Mordue does not disclose any structural or functional significance as to the specific size of the threads, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
Response to Arguments
Applicant's arguments filed July 13, 2021 have been fully considered but they are not persuasive. 
As to claim 1, Attorney argues that:
Mordue fails to disclose a rotor shaft comprising an internal bore of uniform diameter wherein there are no threads in the bore at the chamfer.
Examiner disagrees.  As to claim 1, Mordue discloses a rotor shaft comprising a first end A comprising a chamfer B and an internal bore 20’ of uniform diameter wherein there are no threads in the bore at the chamfer (there are no thread in bore  20’ at chamfer B; Figure 1C reprinted above with annotations; C2 L53-59).  
Regarding the limitations of the bore being “of uniform diameter”, Examiner initially notes that Figures 5 and 10 of the application clearly show that the bore 714 and a smaller diameter lower portion below the threads.  Accordingly, The Mordue reference discloses a bore of uniform diameter to the same extent which Applicant does.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

08/12/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619